Title: From Thomas Jefferson to James Innes, 19 February 1780
From: Jefferson, Thomas
To: Innes, James



Sir
Wmsburg Feb. 19th. 1780.

Colo. Crocketts Battalion is now rendezvousing at the Barracks in Albemarle from whence it is to proceed to join Colo. Clarke as soon as the season will admit them to march. I therefore refer to your consideration whether measures should not be immediately taken for furnishing them with Clothing, Blankets &c. Arms Ammunition and other necessaries to last them through the summer, as also for Colo. Clarkes own Battalion, as it is possible they may go on duty to such a distance as that supplies from time to time cannot be sent them. After recommending this to your immediate attention, I have the honor of Subscribing myself Sir Your mo. Obt. Servt.,

Th: Jefferson

Necessaries said to be requisite for each Battalion. 60 falling Axes. 8 Broad Do. 18 Mattocks. 18 Augers. 12 Drawing knives. 8 Froes. 4 X Cut Saws. Nails. Gimblets. 80 camp kettles of 2 Gallons—Crockets Battalion has orders for 170 Rifles from Colo. Matthews, who has about as many more. Flints will be wanting. Cannon in the Illinois. 1 Brass 6 pounder mounted on a travelling carriage & compleat.

4 double fortified Iron 4 pounders}destitute ofevery necessary
11 Swivels of different sizes

Ball &c. Should be sent for the 6 & 4 lbrs. & Swivels

